I regret my inability to concur in the opinion of the majority — an opinion which *Page 131 
I shared when the case was decided before, but from which, after re-argument and further consideration, I feel myself now compelled to recede.
I think that when the plaintiff accepted and retained the warehouse receipt and paid the storage charge therein stipulated, she became bound, as by contract, by all its valid provisions. We are all agreed, as I understand it, that, generally speaking, a provision of a warehouseman's contract limiting liability, such as that with which we are here concerned, is valid. The only question among us is whether the minds of the parties met upon that provision. The court holds that they did not because, in view of the wording of the stipulation and the events that had gone before, the plaintiff was not advised that the rate charged was not based upon a higher valuation than $10 per hundred pounds. I might be able to concur in that view in the circumstances of this case, were it not for the fact that the limitation by its terms becomes effective unless a higher value, not only is declared at the time of storage, but also is receipted for in the schedule. The latter was not done. It would seem, therefore, that, notwithstanding the plaintiff had theretofore informed the defendant of the substantial value of the silver, the law would have to say that when it came to the question of the rate of storage which the plaintiff was to pay, as to which she had full freedom of choice, the plaintiff manifested her intention to pay the low rate based upon the low valuation, and thereby agreed to the limitation of defendant's liability. The facts are undisputed, and the inferences from those facts are only such as the law may draw. Consequently, I do not see how it can be said on any theory that the question is one to be submitted to a jury. *Page 132